DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2022 and March 10, 2022 has been entered. 
Claim Interpretation
The Examiner interprets “for producing a core preform from a glass preform, the core preform which extends along a center axis and constitutes a part of an optical fiber preform and in which a refractive index profile defined along a radial direction on a cross-section orthogonal to the center axis is adjusted to a predetermined shape”, which are in lines 1-5 of claim 1 as part of the preamble of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The Examiner acknowledges Applicant’s amendment to clarify the claims.  However, there are still 35 U.S.C. 112(b) issues with the amended claims.  The amendments to claim 1 have changed the scope of claim 1, and the Examiner will reference 35 U.S.C. 112(b) issues based on the amended claim.
Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  
In claim 1, Applicant claims the glass synthesis step producing the glass preform to be the core preform, and the glass preform having a cross-section in which a plurality of glass layers are concentrically arranged so as to be matched with the cross-section of the core preform and surround the center axis.  Since the glass synthesis step is producing the glass preform to be the core preform, it is unclear to the Examiner what Applicant is claiming by the glass preform having a cross-section in which a plurality of glass layers are concentrically arranged so as to be matched with the cross-section of the core preform.  If the glass preform is to be the core preform, it is unclear what active step is being claimed by having a cross-section with a plurality of glass layers concentrically arranged so as to be matched (i.e. correspond) to a cross-section of the core reform.  Please clarify the matching/correspondence between the core preform and the glass preform, since it has been interpreted they are the same preform.
In claim 1, Applicant claims performing a first dividing step or a second dividing step “to define a correspondence relation between radial positions on a cross-section of an i-th (=1 to m) core preform sample among m (an integer of 2 or more) core preform samples produced in the past and radial positions on a cross-section of an i-th glass preform sample, the cross-section of the i-th glass preform sample being constituted by glass layers of the i-th glass preform sample, the i-th core preform sample being obtained by sintering the i-th glass preform sample”, it is unclear to the Examiner what active steps Applicant is attempting to claim in preforming a first dividing step or second dividing step after the term “to define”.  The claim section in lines 16-22 above, appears to claim a result of performing a first dividing step or a second dividing step with the term “to define”.  Further, if it is interpreted “to define” provides for steps in a first dividing step or second dividing step, it is unclear to the Examiner what active steps are required to define a correspondence relation between radial positions of an i-th core preform sample and radial positions on a cross section of an i-th glass preform sample, and it is unclear to the Examiner if the first or second dividing step require producing core preform samples, glass preform samples, and sintering the i-th glass preform sample, since the i-th core preform sample being obtained by sintering the i-th glass preform sample.  Please clarify lines 16-22 of the claim.
Applicant further recites “the first dividing step being defined by dividing an adjustment region included in the cross-section of the i-th core preform sample into n (an integer of 2 or more) sections along the radial direction and then dividing a region included in the cross-section of the i-th glass preform sample and corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”, it is unclear to the Examiner what active steps Applicant is attempting to claim by “the first dividing step being defined by” dividing an adjustment region in the cross-section of the i-th core preform sample into sections and dividing an adjustment region along the radial direction in the cross-section of the i-th glass preform sample and corresponding to the adjustment region to correspond to n division sections.  Further, the concepts claimed could be interpreted as mental processes/concepts preformed in the human mind, and represents an abstract idea.  Please clarify what active steps are required by lines 23-28 of the claim.
Applicant further recites “the second dividing step being defined by dividing an adjustment region included in the cross-section of the i-th glass preform sample into n (an integer of 2 or more) sections along the radial direction and then dividing a region included in the cross-section of the i-th core preform sample and corresponding to the adjustment region along the radial direction to correspond to n division sections serving as the n sections on one-to-one basis”, it is unclear to the Examiner what active steps Applicant is attempting to claim by “the second dividing step being defined by” dividing an adjustment region included in the cross section of the i-th glass preform sample into n sections along the radial direction and then dividing a region included in the cross-section of the i-th core preform sample and corresponding the adjustment region to n division sections.  Further, the concepts claimed could be interpreted as mental processes/concepts preformed in the human mind, and represents an abstract idea.  Please clarify what active steps are required by lines 29-34 of the claim.
In summary, it is unclear to the Examiner what active steps are being claimed in the pretreatment step of performing a first dividing step or a second dividing step in lines 16-34.  Lines 16-34 of the claim are generally narrative and indefinite .  
Applicant further claims producing glass synthesis actual result data including actual measurement data of a relative refractive index difference of a k-th division section in the i-th core preform sample and the i-th glass preform sample, and claims the glass synthesis actual-result data obtained after preforming the first dividing step or the second dividing step.  However, it is still unclear how the first dividing step and second dividing step are tied to the k-th division section of the i-th core preform sample or the k-th division section of the glass preform sample, a k-th division section is not recited in the first dividing step and the second dividing step.  Please clarify.  Applicant further recites including doping amount data in lines 35-39, and in this step references a k-th division section in the i-th core preform sample and the i-th glass preform sample, as stated above, it is unclear if the first dividing step and second dividing step are tied to the k-th division section of the i-th core preform sample or the k-th division section of the glass preform sample, a k-th division section is not recited in the first dividing step and the second dividing step.  Please clarify.  Additionally, lines 45-51 also include the k-th division section and these lines also lack clarify due to lack of clarify of the k-th division.
In the calculating a correlation step, it is unclear what represents “a target value”, the Examiner interprets “a target value” as “a target refractive index value”, please clarify the interpretation.
Further, The Examiner interprets the wherein statement in lines 52-57 as applying to the glass synthesis step in lines 6-13 of claim 1.  It is unclear to the Examiner what applicant is claiming, since it is unclear what the correspondence is between one or more glass layers belonging to a k-th glass synthesis section on the inner peripheral surface or the outer peripheral surface and the k-th division of each of the m core preform samples, which are produced in the past and part of the pretreatment step, and the glass synthesis step recited in lines 6-13, which is an active step in the method for producing a core preform that is separate from the pretreatment step.  Therefore, it is unclear to the Examiner what method is being claimed in claim 1.  Claims 2-11 share dependency from claim 1 and therefore lack clarity.
Regarding claim 2, applicant recites a step of satisfying the following expression (1) by a predetermined function and in the where statement in lines 8-14 producing the core preform to be produced given by the following expression (2) on line 14.  It is unclear to the Examiner what active steps are involved in satisfying a relation of the following expression (1) by a predetermined function f, and what active steps are being claimed in lines 8-14 of the core preform to be produced given the following expression (2) on line 14. Further, there is lack of antecedent basis for “the core preform to be produced”, the Examiner interprets the core preform to be produced as the core preform in the glass synthesis step.   Additionally, Applicant has recited the terms rk, lk, M(rk)opt, M(rk)i without any units also making the equation unclear, as radius and doping amount typically require units.  Further, it is unclear what Applicant is attempting to claim with a predetermined function f, the rk serving as a radial index representing the k-th division section in the i-th core preform sample, the lk serving as a radial index representing the k-th division in the i-th glass preform sample.  Further, it is unclear what type of radial index represents rk and lk.  Please clarify claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner-Nielson et al. (US 2015/0168643 – Pub’643) in view of Sun et al. (“Improved Reliability Data Curve Fitting Method by Considering Samples Distinction”, Eksploatacja i Niezawodnosc – Maintenance and Reliability 2012; 14 (1): 62–71 – hereinafter Sun). 
Regarding claims 1, 3, 4, and 9, the method of claim 1 is rejected under 35 U.S.C. 112(b) and it is unclear what method Applicant is claiming.  The rejection below is a prior art rejection, based on the what the Examiner interprets Applicant is attempting to claim.
Pub’643 ([0155]-[0160] and Figs. 30-38) discloses a method comprising fabricating a preform with an MCVD (modified chemical vapor deposition) technique including a silica tube (corresponding to a glass substrate – and hollow glass tube – claim 9) having an interior wall (corresponding to an inner peripheral surface) where a chemical soot comprising silica and one or more selected dopants are deposited.  Pub’643 discloses the silica tube is subsequently sintered and collapsed to form a solid cylindrical preform.  Pub’643 further discloses fabricating a prototype preform (i.e. core preform sample or glass preform sample) with the MCVD technique and (Figs. 36 and 37) illustrates the target refractive index profile (361,371), an actual refractive index profile (362,372), and the boundary between layers of successively applied silica (i.e. glass layers) (373) with dopant and the average refractive index.  Pub’643 (Fig. 37) discloses each preform layer (i.e. glass layer) relative to a preform position.  Figs. 36 and 37 provide for a performing a dividing step (first or second) to define a correspondence relationship between positions, such as refractive index positions, on a cross of a core preform sample produced in the past and a position, such as glass layer positions, on a cross-section of a glass preform sample having glass layers. 
Pub’643 discloses the actual refractive index is reasonably close to the target index profile, but in order to obtain good DGD (differential group delay) performance, the fabrication technique needs to be adjusted, and discloses the index of the fabricated fiber was adjusted by approximating a second-order polynomial fit and illustrates (Fig. 38) the relationship between the preform index and the second-order fit used to approximate new germania flows (i.e. calculated doping amount) based on the differences between target and measured profiles.  The second order polynomial fit and Fig. 38 provides for a pretreatment step prior to the glass synthesis step, such as producing glass synthesis actual-result data including actual measurement data of a relative refractive index of a k-th (=1 to n) division section of the i-th core preform sample as refractive index profile data, including doping amount data of the refractive index adjusting agent M doped to the k-th division section in the i-th glass preform sample as production condition data.  Further, since the second-order polynomial fit is used to approximate new germania flows, this provides for calculating a correlation between a deviation of the actual measurement data of the relative refractive index difference with respect to a target value and the doping amount data of the refractive index adjusting agent M (i.e. germania) from glass synthesis actual-result data of the k-th division sections of the core preform, and calculating doping amount (polynomial fit) of the refractive index adjusting agent M in which absolute value of the deviation is minimized from the correlation in the k-th division sections of the core preform sample.  Further, based on the disclosure of new germania flows and the MCVD technique for fabricating a prototype preform, it would be obvious to a person having ordinary skill in the art, a method of forming an optical fiber preform for producing a glass/core preform which extends along a center axis and constitutes a part of an optical fiber preform and in which a refractive index profile is defined along a radial direction, and the method comprising a glass synthesis step since Pub’643 discloses built successive applied layers containing a chemical soot silica and one or more dopants (claimed in claim 3) and adjusted germania (claimed in claim 4) flows (corresponding to a doping amount of a refractive index adjusting agent M) to fabricate a preform with an MCVD technique including a silica tube having an interior wall.  Additionally, based on the disclosure of Pub’643, the MCVD technique provides for building successive applied layers in the interior wall of a glass tube, the glass preform having a cross-section in which a plurality of layers are concentrically arranged so as to be matched with the cross-section of the core preform and surround the center axis.  Further, as stated above, Pub’643 discloses forming a prototype preform in order to adjust germania flows, this provides for a pretreatment step executed prior to the glass synthesis step and a glass synthesis step with adjusted germania flows, which is a doping amount of the refractive index adjusting agent M to be supplied at the time of synthesizing the glass particles is adjusted to the calculated doping amount.
Pub’643 only discloses one cross section of one core preform sample, but fails to disclose more than one core preform sample (i.e. m an integer of 2 or more).  However, Sun (Fig. 1) discloses it is known in the art to obtain multiple sample points for curve fitting.  Therefore, it would be obvious to a person having ordinary skill in the art, the actual production data could include multiple core preform samples to increase accuracy for adjusted germania flows (i.e. calculated doping amount).  With the obviousness of additional samples to obtain multiple points for curved fitting, as taught by Sun, it would be obvious to a person having ordinary skill in the art to provide for additional samples for curve fitting the second order polynomial fit of Pub’643.  this provides for the glass synthesis step sequentially forming one or more glass layers belong to a k-th glass synthesis section corresponding to the k-th division section of each one of the core preform samples (i.e. prototype preform) on the inner peripheral surface of the glass deposition substrate, in a state in which the doping amount of the refractive index adjusting agent to be supplied at the time of synthesizing the glass particles is adjusted to new germania flows (i.e. calculated doping amount).  
Regarding claim 5, as discussed in the rejection of claims 1, 3, and 4 above, Pub’643 discloses germania and one or more dopants.  Pub’643 also discloses fluorine as a dopant.  Therefore, it would be obvious to a person having ordinary skill in the art the refractive index adjusting agent includes germanium (corresponding to a first dopant) and fluorine (corresponding to a second dopant).  Pub’643 discloses adjusting germania flows and a polynomial fit for germania dopant.  Therefore, it would be obvious to a person having ordinary skill in the art, the glass synthesis step adjusts a doping amount of a first dopant for each glass synthesis section in a state which doping conditions of the second dopant is fixed (i.e. 0) during a period where n glass synthesis sections are formed.  
Regarding claims 6 and 7, as discussed in the rejection of claims 1, 3, 4 and 5 above, Pub’643 discloses germania and one or more dopants.  Pub’643 also discloses fluorine as a dopant.  Therefore, it would be obvious to a person having ordinary skill in the art the refractive index adjusting agent includes germanium and fluorine and the first dopant includes germanium.
Regarding claim 8, as discussed in the rejection of claims, 1, 3, and 4 above, Pub’643 discloses the silica tube is subsequently sintered and collapsed to form a solid cylindrical preform.   Therefore, it would be obvious to a person having ordinary skill in the art, further comprising a step of sintering the glass preform be a solid, and since it is a solid made of glass, it is transparent.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner-Nielson et al. (US 2015/0168643 – Pub’643) in view of Sun et al. (“Improved Reliability Data Curve Fitting Method by Considering Samples Distinction”, Eksploatacja i Niezawodnosc – Maintenance and Reliability 2012; 14 (1): 62–71 – hereinafter Sun) as applied to claim 1 above, and further in view of Hoshino et al. (US 20130089296A1 – hereinafter Hoshino).
Regarding claim 10, Pub’643 further discloses ([0155]-[0156] and Figs. 36 and 37) the MCVD preform is overcladded with a silica jacketing tube, the outer cladding region 304 is formed of the silica substrate tube and the silica jacketing tube and the cladding region having a refractive of 0 relative to silica.  This provides for a cladding covering an outer peripheral surface of the core along the center axis.  Further, in Figs. 36 and 37, the prototype preform has a majority of the deviation of the refractive index of the core of the optical fiber is 0.002% or less refractive index difference from a target refractive index profile with respect to refractive index of pure silica, since Pub’643 disclosed in the rejection of claim 1 new dopant flows, it would be obvious to a person having ordinary skill in the art the core of the optical fiber produced from the adjusted refractive index dopant flows producing the claimed optical fiber including a deviation of a refractive index in the core of the optical fiber from a target refractive index is 0.002% or less, as claimed.  Pub’643 further discloses drawing a preform loaded into a draw tower, but fails to disclose the claimed drawing and heating one end.  However, Hoshino (Fig. 8 and [0052]) discloses in drawing an optical fiber preform (600) drawing and heating one end.  Therefore, it would be obvious to a person having ordinary skill in the art in the drawing a preform loaded into a draw tower, the claimed drawing and heating one of the optical fiber preform of Pub’643.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gruner-Nielson et al. (US 2015/0168643 – Pub’643) in view of Sun et al. (“Improved Reliability Data Curve Fitting Method by Considering Samples Distinction”, Eksploatacja i Niezawodnosc – Maintenance and Reliability 2012; 14 (1): 62–71 – hereinafter Sun) as applied to claim 1 above, and further in view of Bookbinder et al. (US 2017/0363806A1 – hereinafter Bookbinder) and of Hoshino et al. (US 20130089296A1 – hereinafter Hoshino).
Regarding claim 11, Pub’643 further discloses drawing a preform loaded into a draw tower, but fails to disclose the claimed drawing and heating one end.  However, Hoshino (Fig. 8 and [0052]) discloses in drawing an optical fiber preform (600) drawing and heating one end.  Therefore, it would be obvious to a person having ordinary skill in the art in the drawing a preform loaded into a draw tower, the claimed drawing and heating one of the optical fiber preform of Pub’643.
Pub’643 (Figs. 32, 33, 36 and [0162]) discloses a preform having a refractive index profile for a multimode fiber and an alpha parameter of 1.98 and the refractive index including a parabolic curve with a trench.  Pub’643 fails to disclose the effective bandwidth as claimed.  However, Bookbinder (abstract, Fig. 1a, and [0042]) discloses a similar profile with a parabolic curve with a trench for a multimode fiber having an index alpha profile ranging between 1.9 and 2.2 measured at 850 nm having a bandwidth in a wavelength range a bandwidth of >= 2, 3, or 5 GHz-km (2000, 3000, or 5000 MHz·km) in a wavelength range of 800-1200 nm.  (note:  -20*800 nm+21700MHz·km = 5700 MHz·km and -20*1000 nm+21700 21700MHz·km = 1700 MHz·km).  Therefore, it would be obvious to a person having ordinary skill in the art, based on the additional teachings of Bookbinder, the profiles disclosed by Bookbinder used in the method of Pub’643 and the profile producing a multimode fiber having an index profile ranging between 1.9 and 2.2 and a wavelength range bandwidth of >=(2000, 3000, or 5000 MHz·km) in a wavelength range of 800-1200 nm.  This provides for an optical fiber preform and drawing an optical fiber preform having an alpha profile within Applicant’s claimed range of 1.9 to 2.3 and having an effective bandwidth at an arbitrary wavelength included in a range of 800 to 1000 nm is -20·λ+21700MHz·km or more.  
Response to Arguments
Applicant's arguments filed Mar. 1, 2022 have been fully considered.  Due to the lack of clarity of the claims, the Examiner has provided prior art based on the interpretation of the claims.  Applicant traverses the rejections and proceeds to recite lines 1-57 of claim 1.  Applicant states various features of the disclosure of Pub’643 (Gruner-Nielson), and argues Gruner-Nelson fails to disclose or render obvious a step corresponding to the claimed pretreatment step.  Applicant further argues the claimed method performs a flow rate optimization of GeCl4 control for each section to be glass synthesized in accordance with the calculated result of each divided section obtained in the pretreatment step using the glass synthesis actual0results of the glass preform samples and the core preform samples produced in the past.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a flow rate optimization of GeCl4 control) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the Examiner maintains the claimed pretreatment step including lines 16-51 are unclear under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and based on the interpretation of the claims Gruner-Nelson provides for a pretreatment step.  The Examiner interprets the pretreatment includes the steps of performing a first dividing or a second dividing step, producing, calculating a correlation, and calculating a doping amount.  As stated in the rejection of claim 1, .  Pub’643 (Fig. 37) discloses each preform layer (i.e. glass layer) relative to a preform position.  Figs. 36 and 37 provide for a performing a dividing step (first or second) to define a correspondence relationship between positions, such as refractive index positions, on a cross of a core preform sample produced in the past and a position, such as glass layer positions, on a cross-section of a glass preform sample having glass layers.  Further, Pub’643 discloses the actual refractive index is reasonably close to the target index profile, but in order to obtain good DGD (differential group delay) performance, the fabrication technique needs to be adjusted, and discloses the index of the fabricated fiber was adjusted by approximating a second-order polynomial fit and illustrates (Fig. 38) the relationship between the preform index and the second-order fit used to approximate new germania flows (i.e. calculated doping amount) based on the differences between target and measured profiles.  The second order polynomial fit and Fig. 38 provides for a pretreatment step prior to the glass synthesis step, such as producing glass synthesis actual-result data including actual measurement data of a relative refractive index of a k-th (=1 to n) division section of the i-th core preform sample as refractive index profile data, including doping amount data of the refractive index adjusting agent M doped to the k-th division section in the i-th glass preform sample as production condition data.  Further, since the second-order polynomial fit is used to approximate new germania flows, this provides for calculating a correlation between a deviation of the actual measurement data of the relative refractive index difference with respect to a target value and the doping amount data of the refractive index adjusting agent M (i.e. germania) from glass synthesis actual-result data of the k-th division sections of the core preform, and calculating doping amount (polynomial fit) of the refractive index adjusting agent M in which absolute value of the deviation is minimized from the correlation in the k-th division sections of the core preform sample.  
Further, as stated above, Pub’643 discloses forming a prototype preform in order to adjust germania flows, this provides for a pretreatment step executed prior to the glass synthesis step and a glass synthesis step with adjusted germania flows, which is a doping amount of the refractive index adjusting agent M to be supplied at the time of synthesizing the glass particles is adjusted to the calculated doping amount.
Also stated above, Pub’643 only discloses one cross section of one core preform sample, but fails to disclose more than one core preform sample (i.e. m an integer of 2 or more).  However, Sun (Fig. 1) discloses it is known in the art to obtain multiple sample points for curve fitting.  Therefore, it would be obvious to a person having ordinary skill in the art, the actual production data could include multiple core preform samples to increase accuracy for adjusted germania flows (i.e. calculated doping amount).  With the obviousness of additional samples to obtain multiple points for curved fitting, as taught by Sun, it would be obvious to a person having ordinary skill in the art to provide for additional samples for curve fitting the second order polynomial fit of Pub’643.  this provides for the glass synthesis step sequentially forming one or more glass layers belong to a k-th glass synthesis section corresponding to the k-th division section of each one of the core preform samples (i.e. prototype preform) on the inner peripheral surface of the glass deposition substrate, in a state in which the doping amount of the refractive index adjusting agent to be supplied at the time of synthesizing the glass particles is adjusted to new germania flows (i.e. calculated doping amount).  
Therefore, based on the Examiner’s best interpretation of the pretreatment steps and the wherein of lines 52-57 applying to the glass synthesis step recited in claims 6-13.  The Examiner maintains the rejection of claims 1 and 3-11 over the prior art.  
Examiner Comments
Due to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, issues with the claims allowability of claim 2 is unable to be determined.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741